Citation Nr: 1521482	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-41 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for depression.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to March 1974 and from July 1975 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Milwaukee, Wisconsin. 

In March 2014, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  A transcript of that hearing is of record.

Per his request, the Veteran was scheduled for a Board video-conference hearing before the undersigned Veterans Law Judge on April 6, 2015; however, he did not appear for the hearing.  As will be discussed below, in correspondence received on April 25, 2015, the Veteran indicated that he had been unclear as to the scheduled hearing date, and requested that the hearing be rescheduled. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated above, the Veteran was scheduled for a Board video-conference hearing before the undersigned Veterans Law Judge on April 6, 2015; however, he did not appear for the hearing.  In correspondence received on April 25, 2015, the Veteran indicated that he had been unclear as to the scheduled hearing date, and requested that the requested hearing be rescheduled. 

Pursuant to 38 C.F.R. § 20.700(a) (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  A Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (2014).  In an effort to afford the Veteran every opportunity to cooperate with VA, the Board finds that he should be rescheduled for another video-conference hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge of the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

